DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8, 10-25 are presented for examination.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “aggregated proteins are excluded from the analysis”. End of pg.8 – begging of pg.8 of the specification describes the “aggregated protein”, however, that part of the specification is silent about “aggregated proteins are excluded from the analysis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “aggregation of proteins is measured rather than being removed from the image generated”, there is no “removing” step to antecede the limitation of claim 24. Claim 1 which claim 24 depends on doesn’t recite a “removing” step.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(2) as anticipated by Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007).
Regarding claim 1, Gandl et al. disclose: a method for analyzing the results of a ligand-receptor binding assay (pg.5 L16-24) comprising the steps of: (a) providing the results of a ligand-receptor binding assay by using at least one region of interest selected from an image (pg.3 L1-11, pg.12 L15-30); and (b) qualifying the results of a ligand-receptor binding assay (pg.12 L15-30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Garini et al. (US 2003/0215791 A1; pub. Nov. 20, 2003).
Regarding claim 2, Gandl et al. are silent about: the image is a digital image.
In a similar field of endeavor, Garini et al. disclose: the image is a digital image (para. [0277]) motivated by the benefits for improved imaging (Garini et al. para. [0277]).
In light of the benefits for improved imaging as taught by Garini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Gandl et al.
Regarding claim 3, Gandl et al. are silent about: the at least one region of interest includes pixels in a digital image that are selected for further analysis.
In a similar field of endeavor, Garini et al. disclose: the at least one region of interest includes pixels in a digital image that are selected for further analysis (para. [0279], [0284]) motivated by the benefits for improved imaging (Garini et al. para. [0277]).
In light of the benefits for improved imaging as taught by Garini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Garini et al. 
Regarding claim 21, Gandl et al. are silent about: a fluorescence microscope equipped with a digital camera.
In a similar field of endeavor, Garini et al. disclose: a fluorescence microscope equipped with a digital camera (para. [0277]) motivated by the benefits for improved imaging (Garini et al. para. [0277]).
In light of the benefits for improved imaging as taught by Garini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Gandl et al.

Claims 4-5, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Cho (US 2012/0225447 A1; pub. Sep. 6, 2012) and further in view of Hattery et al. (US 2012/0013779 A1; pub. Jan. 19, 2012).
Regarding claim 4, Gandl et al. are silent about: (a) acquiring a first fluorescence image to determine the location of a first conjugate (pg.3 L3-11, pg.12 L15-30). 
Gandl et al. are silent about: (b) selecting pixels for analysis; (c) calculating and recording the average and variance of the counts per pixel for the pixels selected in step (b); (d) omitting pixels that have counts greater than or less than a specified variance; and (e) calculating average counts per pixel of the remaining pixels. 
In a similar field of endeavor, Cho discloses: (b) selecting pixels for analysis; (c) calculating and recording the average for the selected pixels, (e) calculating average counts per pixel of the remaining pixels (para. [0128] determining the average pixel counts for the relevant portion of an image) motivated by the benefits for quantitative study of lipid related diseases (Cho para. [0006]).
light of the benefits for quantitative study of lipid related diseases as taught by Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Cho. 
Cho is silent about: (c) calculating and recording the average and variance of the counts per pixel for the pixels selected in step (b); (d) omitting pixels that have counts greater than or less than a specified variance.
In a similar field of endeavor, Hattery et al. disclose: (c) calculating and recording the average and variance of the counts per pixel for the pixels selected in step (b); (d) omitting pixels that have counts greater than two times the variance for calculation of the average counts (para. [0214], checking the error at each pixel against an average and variance where pixels exceed some threshold are removed) motivated by the benefits for improved diagnostics (Hattery et al. para. [0043]).
light of the benefits for improved diagnostics as taught by Hattery et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. and Cho. with the teachings of Hattery et al.
Hattery et al. are silent about: omitting pixels that have counts greater than two times the variance. However, the Aller case (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) supports the proposition that a claim is not patentable if the general conditions of the claim are taught by the prior and any difference can be optimized through routine experimentation. Here, the general conditions of the claim are taught by Hattery. Moreover, the prior art, as evidenced by Hattery et al., teaches that that pixels are removed depending on their variance.
Regarding claim 5, Cho discloses: including the step of determining the concentration of an analyte (para. [0128]) motivated by the benefits for quantitative study of lipid related diseases (Cho para. [0006]).
Regarding claim 8, Hattery et al. disclose: the omitted pixels are excluded from the analysis. (para. [0214]) motivated by the benefits for improved diagnostics (Hattery et al. para. [0043]).


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Cho (US 2012/0225447 A1; pub. Sep. 6, 2012) and further in view of Hattery et al. (US 2012/0013779 A1; pub. Jan. 19, 2012) and further in view of Scheinberg et al. (US 2012/0225088 A1; pub. Sep. 6, 2012).
Regarding claim 7, the combined references are silent about: the step of acquiring a second fluorescence image for determining the location of a second conjugate.
In a similar field of endeavor, Scheinberg et al. disclose: the step of acquiring a second fluorescence image for determining the location of a second conjugate (para. [0047], [0062], [0091]) motivated by the benefits for enhanced disease diagnostics (Scheinberg et al. para. [0062]).
light of the benefits for enhanced disease diagnostics as taught by Scheinberg et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al., Cho. and Hattery et al. with the teachings of Scheinberg et al.

Claims 11-15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Parsons et al. (US 5,518, 887; pub. May 21, 1996).
Regarding claim 11, Gandl et al. are silent about: the results originated from an immunoassay.
In a similar field of endeavor, Parsons et al. discloses: the results originated from an immunoassay (abstract, col.6 L42-48) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.
Regarding claim 12, Gandl et al. are silent about: the results originated from a sandwich immunoassay.
In a similar field of endeavor, Parsons et al. disclose: the results originated from a sandwich immunoassay (abstract, col.6 L42-48) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.
Regarding claim 13, Gandl et al. are silent about: the results originated from a competitive immunoassay.
In a similar field of endeavor, Parsons et al. disclose: the results originated from a competitive immunoassay (abstract, col.6 L42-48) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.
Regarding claim 14, Gandl et al. are silent about: the results originated from a homogeneous immunoassay.
In a similar field of endeavor, Parsons et al. disclose: the results originated from a homogeneous immunoassay (abstract, col.6 L42-48) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.
Regarding claim 15, Gandl et al. are silent about: the immunoassay involves the step of combining a capture antibody attached to a microparticle, a detection antibody attached to a label, and a sample suspected of containing an antigen in a reaction vessel and allowing a reaction to occur.
In a similar field of endeavor, Parsons et al. disclose: the immunoassay involves the step of combining a capture antibody attached to a microparticle, a detection antibody attached to a label, and a sample suspected of containing an antigen in a reaction vessel and allowing a reaction to occur (col.3 L47-50) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.
Regarding claim 17, Gandl et al. are silent about: the immunoassay involves the step of combining a capture antibody attached to a microparticle, a detection antibody attached to a label, and a sample suspected of containing an antigen in a reaction vessel and allowing a reaction to occur.
In a similar field of endeavor, Parsons et al. disclose: the immunoassay involves the step of combining a capture antibody attached to a microparticle, a detection antibody attached to a label, and a sample suspected of containing an antigen in a reaction vessel and allowing a reaction to occur (col.3 L47-50) motivated by the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays (Parsons et al. col.10 L53-55). 
In light of the benefits for simplicity, rapidity, clarity, economy, sensitivity and specificity immunoassays as taught by Parsons et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. with the teachings of Parsons et al.


Claims 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Parsons et al. (US 5,518, 887; pub. May 21, 1996) and further in view of Cornell-Bell et al. (US 6,268,223 B1; pub. Jul. 31, 2001).
Regarding claim 16, the combined references are silent about: only up to about two hundred (200) coated microparticles are required.
In a similar field of endeavor, Cornell-Bell et al. disclose: only up to about two hundred (200) coated microparticles are required (col.7 L26-50) motivated by the benefits for a rapid and accurate diagnostic (Cornell-Bell et al. col.4 L31-40).
In light of the benefits for a rapid and accurate diagnostic as taught by Cornell-Bell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. and Parsons et al. with the teachings of Cornell-Bell et al.
Regarding claim 18, the combined references are silent about: only up to about two hundred (200) coated microparticles are required.
In a similar field of endeavor, Cornell-Bell et al. disclose: only up to about two hundred (200) coated microparticles are required (col.7 L26-50) motivated by the benefits for a rapid and accurate diagnostic (Cornell-Bell et al. col.4 L31-40).
In light of the benefits for a rapid and accurate diagnostic as taught by Cornell-Bell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandl et al. and Parsons et al. with the teachings of Cornell-Bell et al.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Phan et al. (US 2002/0172980 A1; pub. Nov. 21, 2002).
Regarding claim 19, Gandl et al. are silent about: the results originated from a nucleic acid.
In a similar field of endeavor, Phan et al. disclose: the results originated from a nucleic acid (para. [0035]-[0038]) motivated by the benefits for an inexpensive portable diagnostic (Phan et al. para. [0054]).
In light of the benefits for an inexpensive portable diagnostic as taught by Phan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Phan et al.
Regarding claim 20, Phan et al. disclose: the assay involves the step of combining a ligand comprising a single strand of DNA with a receptor comprising a strand of DNA complementary to the single strand of DNA of the ligand (para. [0035]-[0038]) motivated by the benefits for an inexpensive portable diagnostic (Phan et al. para. [0054]).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Fodor et al. (US 6,124,102; pub. Sep. 26, 2000).
Regarding claim 22, Gandl et al. are silent about: a record of the assay is maintained in a manner similar to those in which x-rays and tissue pathology records are maintained.
In a similar field of endeavor, Fodor et al. disclose: a record of the assay is maintained in a manner similar to those in which x-rays and tissue pathology records are maintained (col.4 L50-56) motivated by the benefits for improved diagnostic (Fodor et al. col.1 L42-43).
In light of the benefits for improved diagnostic as taught by Fodor et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Fodor et al.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Zhou et al. (US 2007/0166200 A1; pub. Jul. 19, 2007).
Regarding claim 23, Gandl et al. are silent about: images are acquired and stored off-line.
In a similar field of endeavor, Zhou et al. disclose: images are acquired and stored off-line (para. [0092]) motivated by the benefits for improved and cost effective diagnostic (Zhou et al. para. [0008]).
In light of the benefits for improved and cost effective diagnostic as taught by Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Zhou et al.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Colby et al. (US 2005/0226863 A1; pub. Oct. 13, 2005).
Regarding claim 24, Gandl et al. are silent about: aggregation of proteins is measured rather than being removed from the image generated.
In a similar field of endeavor, Colby et al. disclose: aggregation of proteins is measured rather than being removed from the image generated (para. [0168]) motivated by the benefits for improved disease screening (Colby et al. para. [0168]).
In light of the benefits for improved disease screening as taught by Colby et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Colby et al.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandl et al. (WO 2007/057428 A1; pub. May 24, 2007) in view of Short (US 2004/0077090 A1; pub. Apr. 22, 2004).
Regarding claim 25, Gandl et al. are silent about: spatial information is used to qualify and quantify the results of a ligand-receptor binding assay.
In a similar field of endeavor, Short discloses: aggregation of proteins is measured rather than being removed from the image generated (para. [0848], [0860]) motivated by the benefits for in volume detection and discrimination (Short para. [0860]).
In light of the benefits for in volume detection and discrimination as taught by Short, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital imaging of Garini et al. in the method of Short.

Allowable Subject Matter
Claims 6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior arts fail to teach, disclose, suggest or make obvious: including the step of preparing a white light image of the reaction mixture in order to determine the location of microparticles.
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: aggregated proteins are excluded from the analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884